Citation Nr: 0823909	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-42 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service-connection for low back strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

In March 2008, the Board remanded this case because the 
veteran had indicated he wanted a Travel Board Hearing on his 
substantive appeal (Form 9) and the hearing had not yet been 
held. 

The veteran presented testimony at an RO Decision Review 
Officer (DRO) hearing in September 2005 and a Travel Board 
Hearing chaired by the undersigned Veterans Law Judge in May 
2008.  Transcripts of these hearings are associated with the 
veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified in May 2008 that he was air cargo 
specialist in service and a forklift dropped a six-hundred 
pound tire on his foot, which caused him to fall on his 
tailbone/back.  The veteran was hospitalized for treatment 
for his foot at the time, and his service treatment records 
reflect this injury.  Despite his complaints, no treatment or 
diagnosis was given for his back at that time.  Since his 
complaints were ignored, the veteran didn't bother to 
continue seeking treatment while in service.  His back 
continued to bother him during the rest of his time in 
service and post-service, as well.  The veteran indicated he 
first went to a chiropractor after service when he had enough 
money to afford health insurance, around 1981.  
Unfortunately, these older records are no longer available, 
as they were only kept for eight years.

An August 2003 VA examiner found that the veteran had mild 
degenerative disc disease throughout the lumbosacral spine 
with degenerative joint disease.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's service treatment records document the incident 
in service that he alleges the injury to have occurred and 
the veteran is competent to attest that he first began 
experiencing back pain after this accident.  As such his 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  See McLendon, supra.  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  Therefore, the Board finds that the veteran 
should be afforded a VA medical examination with a nexus 
opinion to determine whether his low back disorder is related 
to his military service.

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any back disability.  With 
respect to each such diagnosed disability, 
the examiner should provide an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any back disability is 
medically related to the veteran's active 
military service.  The entire claims file 
must be made available to the designated 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions. 

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



